Citation Nr: 0114144	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-11 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL


Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active duty from May 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1999 from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran contends that he is entitled to service 
connection for PTSD and hypertension.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this case, in view of the expanded duty to assist, the 
record reflects the need for further development regarding 
the veteran's claims before the Board.  

With respect to the claim for service connection for PTSD, 
the Board finds that further effort is necessary regarding 
stressor verification for the PTSD claim.  In this regard, 
neither the veteran's DD 214 nor his service personnel 
records reflect the receipt of any decoration or citations 
indicating participation in combat.  Nevertheless, the 
veteran's DD-214 and service personnel records reflect that 
he served in Vietnam between July 25, 1967 and April 23, 1968 
and that he served with B Battery, 8th Battalion, 4th 
Artillery during his stay in Vietnam.  His military 
occupational specialty in Vietnam was shown as Ammo Handler 
and Heavy Truck Driver.  

The veteran's alleged stressors include his allegations that 
as an artillery man handling howitzers, he and his unit were 
constantly attacked with 122 millimeter rockets in which 
people were wounded or killed.  In his November 1999 hearing, 
he testified about the stressors witnessed while serving 
various duties such as truck driver and loading artillery 
guns, including the witnessing of a friend assigned to the 
First Marines with a name of "Maldonado" getting his legs 
blown off.  He also gave the names of other cohorts from his 
unit who he witnessed get wounded, these names were said to 
be Thomas, Johnson and Esposito.  He also testified that he 
was particularly distressed by seeing the name of a childhood 
friend named Adalberto Caseres listed as a casualty.  A 
written stressor list repeated these stressors as well as 
additional ones, including an alleged incident where a fellow 
soldier named Vasquez aimed his gun at the veteran, then 
randomly began shooting and running; the veteran alleged 
still having nightmares about this incident.  He could not 
recall exact dates, but guessed that most of the deaths he 
witnessed occurred during the 1968 Tet Offensive, between 
January and February.  

The RO has yet to obtain information regarding the veteran's 
above claimed stressors, to include a unit history from the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

Furthermore, clarification regarding the correct diagnosis of 
the veteran's claimed psychiatric disorder is necessary.  
Currently the record contains differential diagnoses, to 
include PTSD, as noted in a translated medical report from 
the Eligibility Determination Program dated in April 1999, 
although PTSD was not diagnosed following a December 1999 VA 
examination.  Clarification of the actual diagnosis is 
warranted.  

Regarding the claim for service connection for hypertension, 
the Board notes that although there currently is no record of 
hypertension inservice or within one year of discharge, a VA 
examination to determine the etiology of his hypertension 
would be useful in view of the expanded duty to assist as set 
out in the VCAA.  

Finally, the claims file contains references to a pending 
Social Security claim but it is unclear whether it includes 
records pertaining to any Social Security determination.  
Such records may be of significant probative value.  In view 
of the enactment of the VCAA, which expanded the duty to 
assist, the RO must request complete copies of the records 
utilized in any Social Security determination.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  The RO should also obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(f) 
(2000).  If the RO determines that the 
veteran did not engage in combat with the 
enemy during service, it should attempt 
to verify the veteran's alleged 
stressors, reported to have occurred in 
Vietnam, to include a verification of the 
names of persons described by the veteran 
as casualties he witnessed.  It should do 
so by contacting the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150. See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressors to include any available unit 
history of B Battery, 8th Battalion, 4th 
Artillery from July 1967 to March 1968.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  Next, the veteran should be afforded 
a VA psychiatric examination, the purpose 
of which is to determine whether the 
complete record supports a diagnosis of 
PTSD.  In determining whether or not the 
veteran has PTSD due to an inservice 
stressor, the examiner may rely only on 
the stressors verified.  If the veteran 
is found to have PTSD, the examining 
physician should specifically identify 
which stressor(s) are linked to any 
diagnosed PTSD, and describe the manner 
in which all criteria set forth in DSM-IV 
are met.  All tests deemed necessary by 
the examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  In the 
event the examiner finds that the veteran 
does not have PTSD or that PTSD is 
present but was not caused by events in 
military service, he or she should 
reconcile that conclusion with that of 
other physicians who may have differed 
with it.  The claims folder and a copy of 
this Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.

5.  The RO should also schedule the 
veteran for a VA cardiovascular 
examination. The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated testing should be conducted. 
The examiner should state, to the extent 
possible, whether it is at least as 
likely as not that the veteran's 
hypertension is etiologically related to 
any incident or disease that occurred 
during his military.  This person should 
also offer an opinion as to the 
approximate date of onset of 
hypertension.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent guidance that is 
subsequently provided by VA, including, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
any issue as may then be on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, however, the veteran is advised 
that failure to cooperate by not reporting for examinations 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


